In an action for separation, the plaintiff wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County, dated June 6, 1972, as, upon her motion for temporary alimony and child support and a counsel fee and upon defendant’s cross motion with respect to certain personal property, granted the cross motion to the extent of directing plaintiff “to refrain from interfering in any way with the defendant’s possession of the inventoried items constituting the collection admittedly purchased and owned exclusively by the defendant ”. Order reversed insofar as appealed from, with $20 costs and disbursements to appellant, and defendant’s cross motion granted to the extent that both parties are restrained from exercising any independent dominion over the collection of antiques, art and bric-a-brac on the premises of the marital residence until a determination is made with respect thereto after trial of the action. There is an issue of fact as to the ownership of the personal property in question and therefore title to the property should not have been determined by an order upon the return of a motion under section 234 of the Domestic Relations Law and in the absence of an inventory of the property and a hearing. Latham, Acting P. J., Cohalan, Brennan, Benjamin and Munder, JJ., concur.